EXHIBIT 32 CERTIFICATION OF THE PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Stephen W. Tunks, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Eco-Tek Group, Inc. on Form 10-Q for the fiscal quarter ended June 30, 2013, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Form 10-Q fairly presents in all material respects the financial condition and results of operations of Eco-Tek Group, Inc. Date:August 13, 2013 By:/s/ Stephen W. Tunks Stephen W. Tunks, President (Principal Executive Officer) and Chief Financial Officer (Principal Financial Officer/Principal Accounting Officer)
